 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOSEPH MCCASLAND,                                      Case No. 1:18-cv-01453-LJO-JDP (PC)

10                    Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATIONS THAT THIS CASE
11            v.                                            BE DISMISSED FOR FAILURE TO STATE
                                                            A CLAIM WITHOUT LEAVE TO AMEND
12   CHENNAULT, et al.,
13                    Defendants.                           ECF Nos. 1, 6

14

15

16          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

17 under 42 U.S.C. § 1983. The court has referred this matter to a magistrate judge under 28

18 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On May 29, 2019, the assigned magistrate judge issued findings and recommendations that

20 the court dismiss this case for failure to state a claim. ECF No. 6. No objections have been

21 filed.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

23 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

24 court finds the findings and recommendations to be supported by the record and proper analysis.

25

26
27

28


                                                        1
 1      Accordingly, IT IS ORDERED that:                                                   `

 2      1.    The findings and recommendations issued by the magistrate judge on May 29,

 3            2019, ECF No. 20, are adopted in full; and

 4      2.    The clerk is directed to close this case.

 5

 6 IT IS SO ORDERED.

 7   Dated:   December 5, 2019                            /s/ Lawrence J. O’Neill _____
 8                                           UNITED STATES CHIEF DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
